DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim element(s):
1.	anatomy detector configured to detect (claim 1)
2.	slice generator for generating/define (claim 1)
3.	evaluation unit for evaluating (claims 1, 4, 5)
4.	anatomy detector is configured to conduct (claim 2)
5.	selector for selecting (claim 3)
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	detect
2.	generating/define
3.	evaluating
4.	conduct
5.	selecting
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-5, the claims are indefinite as per 112f, as explained above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-5, the claims are indefinite as per 112f, as explained above.
	Regarding claim 4, the limitation, “includes a ratio to which extend the expected anatomical features” is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Efficient Model-Based Quantification of Left Ventricular Function in 3-D Echocardiography” by O. Gerard.  IEEE Trans. Med. Imag. Vol. 21, No. 9. pp. 1059-1068. Sept. (2002) (hereinafter as Gerard, of record) in view of “Prostate boundary segmentation from ultrasound image using 2D active shape models: Optimisation and extension to 3D” by A.C. Hodge et al. Computer Methods and Programs in BioMed. 84. pp.99-113 (2006) (hereinafter as Hodge, of record).
Regarding claims 1, 11, and 15, Gerard discloses an ultrasound imaging system and computer-based method comprising: an image processor configured to receive at least one set of volume data resulting from a three-dimensional ultrasound scan of a body and to provide corresponding display data (p.1060: “four-dimensional (4-D) heart motion from ultrasonic images”), an anatomy detector configured to detect a position and orientation of an anatomical object of interest within the at least one set of volume data (Fig. 4: the position and orientation of the heart is detected as it is undergoing 3-D active object (3DAO) segmentation), a slice generator for generating a plurality of two-dimensional slices from the at least one set of volume data, wherein said slice generator is configured to define respective slice locations based on the results of the anatomy detector for the anatomical object of interest so as to obtain a set of two-dimensional standard views of the anatomical object of interest, wherein the slice generator is further configured to define for each two-dimensional standard view which anatomical features of the anatomical object of interest are expected to be contained (Fig. 9: 2D standard slices are generated based upon the 3-D active object (3DAO) segmentation results).  Gerard does not explicitly disclose an evaluation unit for evaluating a quality factor for each of the generated plurality of two-dimensional slices by comparing each of the slices with the anatomical features expected for the respective two-dimensional standard view.  However, Hodge teaches evaluating a quantitative quality factor between an expected anatomical object of interest and a detected object in a 2D standard view of an ultrasound image acquired through a gastrointestinal lumen (pp. 104, 110-112; Fig. 9; Table 1: error metrics are used to evaluate segmentation results vs. gold standard).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the evaluation of Hodge to the segmentation of Gerard, as to provide a quality evaluation of a segmentation routine performed on ultrasound images.
Regarding claims 2 and 12, Gerard discloses that the anatomy detector is configured to conduct a model-based segmentation of the at least one set of volume data by finding a best match between the at least one set of volume data and a geometrical model of the anatomical object of interest in order to detect the position and orientation of the anatomical object of interest (p.1060: “3-D active object (3DAO) segmentation”), and wherein the slice generator is configured to define the respective slice locations of the anatomical object of interest based on said geometrical model (Fig. 9: 2D standard slices are generated based upon the 3-D active object (3DAO) segmentation results).
Regarding claims 3 and 13, Gerard discloses a memory for storing a plurality of sets of volume data resulting from a plurality of different three-dimensional scans of a body (p.1065: “Live 3-D system (Philips Medical System)” – this system would have a memory for storing images).  Gerard does not explicitly disclose a selector for selecting for each two-dimensional standard view a two-dimensional slice having the highest quality factor by comparing the evaluated quality factors of corresponding two-dimensional slices generated from each of the plurality of sets of volume data, and a memory for storing the plurality of two-dimensional slices generated from the plurality of sets of volume data and their quality factors.  However, Hodge teaches evaluating and storing a quantitative quality factor between an expected anatomical object of interest and a detected object in a 2D standard view of an ultrasound image acquired through a gastrointestinal lumen (pp. 104, 110-112; Fig. 9; Table 1: error metrics are used to evaluate segmentation results vs. gold standard).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the evaluation of Hodge to the segmentation of Gerard, as to provide a quality evaluation of a segmentation routine performed on ultrasound images.
Regarding claim 4, Gerard does not explicitly disclose that the quality factor is a quantitative factor that includes a ratio to which extend the expected anatomical features included in the respective two-dimensional slice.  However, Hodge teaches evaluating a quantitative quality factor between an expected anatomical object of interest and a detected object in a 2D standard view of an ultrasound image that is calculated as a percentage (pp. 104, 110-112; Fig. 9; Table 1: error metrics are used to evaluate segmentation results vs. gold standard).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the factor of Hodge to the segmentation of Gerard, as to provide a quantitative quality evaluation.
Regarding claims 5 and 14, Gerard discloses that the evaluation includes comparing a field of view of each of the two-dimensional slices to the geometrical model of the anatomical object interest (p.1060-1061: the mesh model is aligned with a dataset and thus are compared with one another; 1062; Fig. 4: global and local transformations of a model are made to fit/align with ultrasound data; Figs. 8 and 9: different fields of view are shown).
Regarding claim 6, Gerard discloses a display, wherein the one or more processors are configured to generate display data for simultaneously illustrating graphical representations of a plurality of two-dimensional slices corresponding to different standard views of the anatomical object of interest on the display (Figs. 8, 9: graphical representations of different standard views of the anatomical object of interest are displayed).
Regarding claim 7, Gerard does not explicitly disclose an image processor configured to generate display data for illustrating a graphical representation of the quality factor for each of the two-dimensional slices on the display.  However, Hodge teaches graphically representing a quality measure between an automated segmentation and a manual segmentation (Fig. 9: overlapping dashed and solid lines present a graphical representation of quality).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the evaluation of Hodge to the segmentation of Gerard, as to provide a visual quality evaluation of a segmentation routine performed on ultrasound images.
Regarding claim 8, Gerard does not explicitly disclose that the graphical representation of the quality factor comprises an icon.  However, Hodge teaches graphically representing a quality measure between an automated segmentation and a manual segmentation by way of an “icon”, which is broadly interpreted to mean a “pictorial representation” (Fig. 9: overlapping dashed and solid lines present a graphical representation of quality).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the evaluation of Hodge to the segmentation of Gerard, as to provide a visual quality evaluation of a segmentation routine performed on ultrasound images.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Efficient Model-Based Quantification of Left Ventricular Function in 3-D Echocardiography” by O. Gerard.  IEEE Trans. Med. Imag. Vol. 21, No. 9. pp. 1059-1068. Sept. 2002 (hereinafter as Gerard, of record) in view of “Prostate boundary segmentation from ultrasound image using 2D active shape models: Optimisation and extension to 3D” by A.C. Hodge et al. Computer Methods and Programs in BioMed. 84. pp.99-113 (2006) (hereinafter as Hodge, of record), as applied to claim 1 above, in view of Oaks (US 5207225, of record).
Regarding claim 9, neither Gerard nor Hodge explicitly discloses a transducer array configured to provide an ultrasound receive signal; a beam former configured to control the transducer array to perform the plurality of different scans of the body and further configured to receive the ultrasound receive signal and to provide an image signal; and a controller for controlling the beam former, wherein the one or more processors are further configured to receive the image signal and to provide the plurality of sets of volume data.  However, Oaks teaches a transesophageal ultrasound probe equipped with transducer arrays (2:67) and a beamformer (5:5) to acquire images in different planes (6:1-31).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the ultrasound scan components of Oaks to the ultrasound scanning system of Gerard and Hodge, as to provide conventional components for acquiring 3D ultrasound images.
Regarding claim 10, neither Gerard nor Hodge explicitly discloses that the controller is configured to control the beam former to control the transducer array to perform an additional two-dimensional scan for a two-dimensional standard view of the anatomical object of interest if the quality factor of one of the plurality of two-dimensional slices generated by the one or more processors is above a predetermined threshold.  However, Oaks teaches a transesophageal ultrasound probe which may be used to generate additional scans contingent on certain conditions (abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the ultrasound scan components of Oaks to the ultrasound scanning system of Gerard and Hodge, as to provide conventional components for acquiring 3D ultrasound images.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793